Citation Nr: 1809066	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tonic-clonic seizure disorder or encephalopathy, claimed to be due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to September 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Later, due to the Veteran's change in residence, jurisdiction was transferred to the RO in Montgomery, Alabama, and that office certified the appeal to the Board.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

The Board subsequently, in November 2014, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  Upon completion of that development, the AOJ continued to deny this claim, as reflected in a September 2016 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  There was compliance, certainly the acceptable substantial compliance, with the Board's November 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a seizure disorder, which is not a qualifying chronic disability according to 38 C.F.R. § 3.317.

2.  The preponderance of the evidence is against a finding that his seizure disorder is etiologically related to or the result of his active military service, including especially from exposure to environmental hazards.



CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for tonic-clonic seizure disorder or encephalopathy, claimed to be due to exposure to environmental hazards, including on the premise it is a qualifying chronic disability owing to Persian Gulf War service.  38 U.S.C. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2007 letter, the Veteran was informed of what evidence was required to substantiate his claim, and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, this letter notified him of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also was afforded ample notice of the applicable law and requirements for substantiating his claim in the July 2011 Statement of the Case (SOC), as well as in additional Supplemental SOCs (SSOCs).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board sees the virtual (paperless) claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, buddy statements, and his written statements and the transcript of his hearing testimony.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to this claim that is obtainable and has not been obtained.  Furthermore, he was afforded VA compensation examinations and opinions were provided concerning this claim.  These examination reports and the other medical records in the file, collectively, provide the information needed to render a decision in this case.  More examination and/or opinion is not needed.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease that was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection also may be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  This includes situations when a service-connected disability aggravates another condition, although compensation in that circumstance is only payable for the disability above and beyond that existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim, with the veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  A layperson is competent to report on the onset and continuity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons or bases for rejecting evidence favorable to him.

III.  Service Connection for a Seizure Disorder

This Veteran is claiming entitlement to service connection for tonic-clonic seizure disorder or encephalopathy, which he contends is attributable to his exposure to environmental hazards during his Persian Gulf War service or, alternatively, is a qualifying chronic disability under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

His post-service treatment records confirm he has received the required diagnosis of a seizure disorder.  See, e.g., May 2016 VA Examination Report (noting diagnosis of tonic-clonic seizures or grand mal (generalized convulsive seizures)).  Consequently, there is probative (competent and credible) medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must also be competent and credible evidence of a relationship or correlation between this claimed disability and his military service, including, if applicable, by way of a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b); see also Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to his claim.

Service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of sections 1117 and 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 38 C.F.R. §3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Further, lay persons are competent to report objective signs of illness. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome. A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2). There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. §  3.317 (a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).


Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 38 C.F.R. § 3.317(c).

For purposes of sections 1117 and 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under sections 1117 and 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Here, the Veteran's Department of Defense Form 214 (DD Form 214) shows service in Southwest Asia from October 1990 to March 1991, so during the Persian Gulf War.  Therefore, he is a "Persian Gulf [War] Veteran" within the meaning of 38 C.F.R. § 3.317.  However, as explained, he has been diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  As his seizure disorder was identified by objective signs of the condition, the Board finds that he does not meet the criteria for service connection under 38 C.F.R. § 3.317 for a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

Even though service connection is not warranted for the Veteran's seizure disorder as a qualifying chronic disability under 38 C.F.R. § 3.317, he is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran's seizure disorder originally was diagnosed in 2003 or thereabouts.  And as for whether there is a correlation ("nexus") between this condition and his active military service, the preponderance of the evidence is against this finding.  He has not argued, and the service treatment records (STRs) do not reflect, that this seizure condition manifested during service or even within the initial year following his discharge, meaning by 1994 since his service ended in 1993.  There are no complaints of symptoms associated with seizures that are of record.  As well, his separation examination report contains no history, diagnosis, or findings pertaining to seizures.  Indeed, to the contrary, both the Veteran and the medical evidence of record indicate his seizure disorder did not initially manifest until well after his separation from service.  A June 2011 buddy statement from a fellow service member, Mr. A.C., attests that he had witnessed what appeared to be the Veteran having a seizure in June or July 1992 as they were leaving a club, suggesting the onset of the condition in service.  However, although the Veteran testified under oath that that incident (the apparent seizure) did occur, he clarified that it was after he "first got out of the military."  See February 2014 Board Hearing Transcript at 8. His service, as mentioned, ended in 1993, so his compatriot claiming the incident occurred in 1992 is refuted.  As such, there is no competent or credible evidence of an in-service manifestation of this now-claimed condition.

In reviewing the post-service evidence, an August 2003 VA medical record shows a diagnosis of possible seizure disorder and documents the Veteran's report of having had three episodes since Christmas 2002 that might have been seizures.  There was no mention of any episodes prior to that, meaning prior to 2002, certainly none dating back to his time in service, which, again, ended in 1993.

In a February 2014 statement, the Veteran's wife indicated that everything changed over Christmas 2000, which marked "the beginning of many seizures."  Again, though, even then was far removed from the Veteran's time in service.

More recently, the Veteran was afforded another VA compensation examination in October 2016.  After conducting a physical examination and thoroughly reviewing the evidence of record, the VA examiner concluded that the Veteran's seizure disorder (inclusive of epilepsy) was less likely than not etiologically related to his exposure to environmental hazards during the Persian Gulf War, so even assuming that occurred.  In support of this unfavorable determination, the examiner indicated there is no consensus medical opinion supporting a claim that seizures are caused by exposure to environmental hazards.  The examiner then addressed the reported "initial manifestations" of the Veteran's seizures, made in Mr. A.C.'s statement describing an episode of unresponsiveness.  The examiner indicated that Mr. A.C. did not describe a tonic-clonic seizure, did not describe body motion of a seizure, nor was there any mention of "post-ictal confusion of the Veteran".  The examiner pointed out that it would not be possible for the Veteran to be able to drive a car as he would have been in a post-ictal state.

Next, the examiner addressed the initial electroencephalogram (EEG) in March 2011 documenting findings suggestive of a moderately-severe encephalopathy.  The examiner indicated that EEG report was incorrect due to normal magnetic resonance imaging (MRI) and more recent EEG results from 2011 that do not support that diagnosis.  Finally, in concluding that the Veteran's current seizure condition was less likely than not incurred in or caused by his active military service, the examiner indicated that the post-service medical records show onset of the seizure disorder 8-10 years after separation from service.  Further, the examiner noted that it is "common for a workup to determine an etiology of seizure disorder to be negative and it is not uncommon for there to be no known etiology."

For these reasons, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for tonic-clonic seizure disorder or encephalopathy.  The Veteran was eventually diagnosed with this condition many years after his separation from service, and, although this fact, alone, is not reason enough to deny his claim, there also has not been the required attribution of this condition to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, the Veteran's seizure disorder has not been attributed to his active military service by a competent and credible medical opinion or by evidence of continuity of symptomatology.  He as mentioned is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While he has attempted to establish the required nexus through his personal lay assertions, he is not competent to offer an opinion on the etiology of his current seizure condition because, as stated, of its medical complexity.  Determining the origins of this type of condition requires specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, supra.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The VA examiner's medical opinion is clearly against the claim, not instead supportive of it.

As the preponderance of the evidence is against finding that the Veteran's tonic-clonic seizure disorder is etiologically related to his active military service, including as due to his exposure to environmental hazards in the Persian Gulf War, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

This claim of entitlement to service connection for tonic-clonic seizure disorder or encephalopathy, claimed to be due to exposure to environmental hazards, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


